Citation Nr: 1142120	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-48 746	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a right arm disability, including as secondary to service-connected degenerative changes of the thoracolumbar spine.

2.  Entitlement to service connection for a right shoulder disability, including as secondary to service-connected degenerative changes of the thoracolumbar spine.

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected degenerative changes of the thoracolumbar spine.

4.  Entitlement to service connection for a right foot disability, including as secondary to service-connected degenerative changes of the thoracolumbar spine.

5.  Entitlement to an initial compensable evaluation for kidney stones.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1992.  

The right arm, right shoulder, right knee, and right foot matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The kidney stones matter comes to the Board on appeal from a December 2008 rating decision of the VA RO in Anchorage, Alaska.  

Additionally, the Anchorage, Alaska RO has processed this case since the November 2007 rating decision of the Seattle, Washington RO.  

The November 2007 rating decision also denied service connection for a neck disability, but this benefit was subsequently granted by rating decision in October 2009.  The issue of service connection for a neck disability is therefore no longer in appellate status. 

The Board notes that the August 2009 VA examination report indicated possible radiculopathy of the arm related to the Veteran's service connected cervical spine disability.  This raises the issue of entitlement to an increased evaluation for the cervical spine disability and that issue is referred to the RO for appropriate action.

The right shoulder, right knee, right foot, and kidney stones issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has not been diagnosed with a right arm disability.  


CONCLUSION OF LAW

A right arm disability was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by way of a letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate his claim for service connection; namely, evidence of current disability; evidence of an injury or disease in service or an event in service causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for content of the VCAA notice, the letter complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, degree of disability assignable, and effective date of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  Private treatment records identified by the Veteran have also been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran was afforded a VA examination pertaining to his claim for a right arm disability in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report sets forth detailed examination findings, the examination report is adequate to decide the claim of service connection.  Thus, the Board finds that additional examination or opinion is not necessary.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. § 3.159(c) (4) (2011).  The examination and opinion is thorough and supported by the record.  The examination and opinion is therefore adequate upon which to base a decision.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran has not made the RO or the Board aware of any additional evidence with respect to a right arm disability that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.

Criteria & Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability contracted in the line of duty while in active military service.  38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during active military service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, some chronic diseases, such as arthritis, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims (Court) held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is to consider all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran contends that he has a right arm disability secondary to service-connected degenerative changes of the thoracolumbar spine.  

Service treatment records dated in April 1974 reflect that the Veteran complained of tingling in his right hand ulnar side and up his elbow.  Reports of Medical Examinations dated in August 1967, June 1975, June 1980, May 1983, and September 1988 reflect that the Veteran's upper extremities were clinically evaluated as normal.  Reports of Medical Histories dated in August 1967, October 1990, and October 1991 reflect that the Veteran made no complaints related to a right arm disability.  

The Board notes that the Veteran does not have a current diagnosed right arm disability.  VA outpatient treatment records dated in October 2007 reflect that the Veteran reported right arm pain when moving in a certain direction.  In June 2009, the Veteran stated that he had right arm pain, primarily at night.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Veteran underwent a VA examination in August 2009.  He reported right arm paralysis which has been chronic and gradual since 2006.  He stated that he has recurrent numbness on the back of his right upper extremity from his shoulder to his elbow.  He reported that he could not identify the cause of the events, which occurred about twice a month, and more often in cold rather than warm conditions.  He stated that the symptoms lasted three hours at most.  He reported that symptoms did not interfere with function.  

Following physical examination, the examiner stated that no neurological abnormality was evident and no deficit was documented in the past.  The examiner noted that the Veteran stated that he has not had any loss of function in the right upper extremity.  The examiner stated that cervical spine X-rays suggested the possibility of foraminal encroachment at the 5th and 6th cervical levels.  The Veteran's radiation pains involved the right 5th and 6th cervical dermatome distribution and is part of his service connected cervical spine disability.  As indicated in the introduction, this is an implied claim for increase and that issue is referred to the RO for adjudication.  At time of examination, the Veteran had no symptoms and the examiner did not find any neurological deficit.  The examiner opined that, if the Veteran's right upper extremity was paralyzed, it resolved with no residuals.  

The Board notes that VA outpatient treatment records reflect the Veteran has been diagnosed with generalized degenerative disease and osteoarthritis.  However, there is no indication that these general diagnoses are related specifically to the Veteran's right arm.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As there is no evidence of a current disability, it is unnecessary for the Board to reach the question of etiology of the claimed right arm disability.

As the Veteran does not have a current diagnosis of a right arm disability, the claim must be denied.  In so finding, the Board acknowledges the fact that service treatment records dated in April 1974 reflect that the Veteran complained of tingling in his right hand ulnar side and up his elbow.  However, notwithstanding the fact that service treatment records reflect that the Veteran complained of tingling in his right hand ulnar side and up his elbow, the Board emphasizes that there is simply no evidence of a right arm disability at the time the Veteran's claim for VA disability compensation was filed, or during the pendency of the Veteran's claim.  

Based on the lack of a current diagnosis of a right arm disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a right arm disability.  Because the Board finds that there is no current disability of the right arm, there is also no basis to grant service connection for a right arm disability secondary to the service connected thoracolumbar spine disability.  As the preponderance of the evidence is against the claim of service connection for a right arm disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a right arm disability is denied.  


REMAND

At a September 2008 VA examination, the Veteran reported that he had one episode of passing a kidney stone a year earlier, and that he was seen at Providence Hospital in Anchorage.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159 (c)(1)(2).  

The Veteran claimed that his right shoulder, right knee, and right foot disabilities are secondary to service-connected degenerative changes of the thoracolumbar spine.  Secondary service connection may be granted for disability that is proximately due to or the result of service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Recently, a provision of 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (as codified at 38 C.F.R. § 3.310(b) (2007)).  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

Service treatment records dated in December 1969 reflect that the Veteran stepped on a nail with his right foot.  In July 1986, the Veteran was assessed with a right foot infection.  In October 1990, the Veteran was assessed with a chronic right foot problem.  

The Veteran underwent a VA examination in August 2009.  Following physical examination, the examiner diagnosed mild degenerative joint disease in the right shoulder and opined that the right shoulder disability was not permanently aggravated by thoracolumbar spine disability.  The examiner reasoned that the mild degenerative joint disease in the Veteran's right shoulder is usual for the Veteran's age.  The examiner opined that a right knee disability is not caused by or a result of degenerative disease of the thoracolumbar spine.  The examiner reasoned that the mild degenerative changes in the Veteran's right knee are usual for the Veteran's age.  The examiner opined that he could see no way the Veteran's lumbar spine disease would or did contribute to the Veteran's foot condition.  The examiner offered no rationale for this opinion.  

The Board finds that the VA examination and report is inadequate, because the examiner did not address whether the Veteran's right shoulder disability was caused by the thoracolumbar disability, whether the Veteran's right knee disability was aggravated by the thoracolumbar disability, whether the right foot disability was due to service on a direct basis, and because the examiner did not offer a rationale for the right foot opinion.  The Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The Veteran should be provided an examination that addresses the issues of entitlement to service connection for the right shoulder and right knee disabilities as secondary to the service-connected thoracolumbar spine disability, as well as an examination that addresses the issue of entitlement to service connection for a right foot disability as due to service, including as secondary to the service-connected thoracolumbar spine disability.  38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions should also address whether the service-connected thoracolumbar spine disability has aggravated the right shoulder, right knee, and right foot disabilities.

The Veteran was provided with a Statement of the Case (SOC) with regard to the right shoulder claim in October 2009 and with regard to the kidney stones claim in May 2010.  Thereafter, additional evidence, including VA outpatient treatment records related to the Veteran's right shoulder disability and kidney stones were obtained by the RO prior to transfer of the record to the Board.  Under the circumstances, this matter must be returned to the RO for review of the additional evidence and issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 19.37.  There are no legal provisions for waiver of evidence received by the RO prior to transfer of the file to the Board.  Cf. 38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask that the Veteran complete releases for any treatment he received from Providence Hospital in Anchorage.  Then, request those records.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of a right shoulder disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current right shoulder disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability was caused or aggravated by his service-connected thoracolumbar spine disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

c) provide a detailed rationale, with specific references to the record, for the opinion.

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of a right knee disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current right knee disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right knee disability was caused or aggravated by his service-connected thoracolumbar spine disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

c) provide a detailed rationale, with specific references to the record, for the opinion.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of a right foot disability.  The Veteran's claims folder and a copy of this Remand should be provided to the examiner for review prior to completion of the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current right foot disability shown to exist;

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot disability is related to service; 

c) if not, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot disability was caused or aggravated by his service-connected thoracolumbar spine disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms; and

d) provide a detailed rationale, with specific references to the record, for the opinion.

5.  After completion of the foregoing, readjudicate the right shoulder, right knee, right foot, and kidney stones claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


